DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guinn et al. [US8616981], hereinafter Guinn, in view of Hardy et al. [US20100029376], hereinafter Hardy.
Regarding claim 1, Guinn discloses a system (abstract) comprising: 
a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 
establish a connection between a mobile device of a player and an electronic gaming machine, communicate, between the electronic gaming machine and the mobile device, data about a gaming session (Fig. 4, and col. 10, line 63 – col. 11, line 3, “With proper authorization, the non-casino-based mobile computing devices 116A-B may access the web page(s) via the network 122 and thereby link to the local casino servers 118A-118B and even the gaming terminals 112A-H. As will be developed in further detail below, the network 122 can also be used to automatically trigger location-based gaming features on the mobile computing devices 116A-B”),
determine if a designated event occurs in association with a gaming session, the determination being based on location data of a mobile device (abstract, “receive an indication of a physical location of a mobile computing device; determine if the physical location of the mobile computing device corresponds to or is within a predetermined proximity of a designated hotspot location; and, if so, determine a location-based gaming feature associated with the designated hotspot location and automatically triggering the location-based gaming feature without requiring an input from a user of the mobile computing device”), and 
responsive to an occurrence of the designated event: determine a benefit for a player, the determination being based on location data of the mobile device, and cause a display device to display the determined benefit (col. 3, lines 19-24, “In this instance, the location-based feature would then be triggered automatically upon check-in but, in some embodiments, it would not automatically trigger as soon as the hotspot is detected. The reel-spin-triggering event may operate to provide the player with a randomly determined outcome of the slot game” and col. 25, lines 24-27, “the user may be incentivized to stay at a particular establishment for a longer period of time (e.g., for at least one hour) because they will be awarded with additional awards and/or benefits”).
However, Guinn does not explicitly disclose that historical location data of the mobile device prior to the gaming session at locations other than where the gaming session occurs is used in the determination process.
Nevertheless, Hardy teaches using historical location data of a mobile device prior to the gaming session at locations other than where the gaming session occurs in the determination process for determining rewards ([0010], “According to one aspect of the present invention, a method is disclosed for providing additional incentives for a player to visit a gambling location (e.g., a land-based casino or other gaming establishment)” and [0012], “Various methods (discussed in greater detail herein) include providing bonus type games that a player receives during a visit to a gambling location. Some bonus type games provide for a player to play the bonus game away from the gambling location, and provide an incentive for the player to return by requiring redemption of any bonus award at the gambling location. Other methods include providing bonus entries outside a gambling location, but again require the player to redeem any award at the gambling location”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Guinn, to have the utilization of historical location data of the mobile device prior to the gaming session at locations other than where the gaming session occurs in the determination process, as taught by Hardy, in order to provide additional incentives for a player to return to a previously visited gambling location by providing rewards in a bonus game away from the gambling location.
Regarding claim 2, the combination of Guinn and Hardy discloses the system of Claim 1, wherein the designated event comprises a loyalty award event and the determined benefit comprises a loyalty award (Guinn, col. 25, lines 24-27, “the user may be incentivized to stay at a particular establishment for a longer period of time (e.g., for at least one hour) because they will be awarded with additional awards and/or benefits” and Hardy, [0093], “According to another embodiment, the at least one of the prize and the award includes loyalty points, and the method further comprises an act of paying out loyalty points including providing at least one of a loyalty program credit and an account credit”).
Regarding claim 3, the combination of Guinn and Hardy discloses the system of Claim 1, wherein the designated event comprises a player offer event and the determined benefit comprises an offer associated with the player (Guinn, col. 3, lines 30-32, “the outcome of that individual game can be tied to an online social network game, such as those offered by FACEBOOK”).
Regarding claim 4, the combination of Guinn and Hardy discloses the system of Claim 1, wherein the designated event comprises a targeted advertisement event and the determined benefit comprises an advertisement targeted for the player (Guinn, col. 21, lines 33-41, “The push notification, which can be displayed by the mobile device even if the app itself is not open at that time, can include, for example, the name of the hotspot, the address/location of the hotspot, the distance from the user to the designated hotspot location, the types of location-based gaming feature(s) available at that hotspot location, user restrictions associated with that hotspot location, promotional materials of a business entity sponsoring that hotspot (e.g., logos, coupons, advertisements), etc.”). 
Regarding claim 5, the combination of Guinn and Hardy discloses the system of Claim 1, wherein the determination of the benefit for the player is further based on location data of the mobile device after the gaming session (Hardy, [0012], “Some bonus type games provide for a player to play the bonus game away from the gambling location, and provide an incentive for the player to return by requiring redemption of any bonus award at the gambling location. Other methods include providing bonus entries outside a gambling location, but again require the player to redeem any award at the gambling location”).
Regarding claim 6, the combination of Guinn and Hardy discloses the system of Claim 1, wherein at least one of the determination of if the designated event occurs and the determination of the benefit is based on mobile device facilitated transaction data associated with a gaming establishment account (Guinn, col. 22, lines 63-65, “confirm the mobile device being used to trigger the location-based gaming feature is associated with the user and/or the user's player account”).
Regarding claim 7, the combination of Guinn and Hardy discloses the system of Claim 6, wherein the gaming establishment account is one of a cashless wagering account, a gaming establishment retail account, and a gaming establishment fund management account (Guinn, col. 20, lines 29-51, “The method 500 starts at block 501 by receiving information from a user that is required to create a player account for that user. Such information may include, in any combination, the user's name, mailing address, billing address, billing information (e.g., credit card number or checking account information), a user ID, a password, player preferences, etc. Once received, block 501 may also include creating a player account and, at block 503, contemporaneously storing the player account and corresponding information in a database. The player account, when stored, may be associated with the user's mobile computing device. For instance, the player account may be stored in association with the device's serial number, Internet Protocol (IP) address, or any other functional indicator of the user's mobile computing device. Block 501 could also be optional, for example, in instances where a user already has a preexisting player account. A user may be enrolled in a gaming establishment's loyalty club (e.g., PLAYER'S LIFE.TM. available from WMS Gaming Inc.). As another example, the user may have already provided the requisite information to one of the business entities sponsoring one or more of the designated hotspots (e.g., to open a My Starbucks Rewards.TM. STARBUCKS.RTM. loyalty card)”).
Regarding claim 8, the combination of Guinn and Hardy discloses the system of Claim 1, wherein a first benefit is determined based on first game play data associated with the gaming session and first historical location data of the mobile device prior to the gaming session and a second, different benefit is determined based on the first game play data associated with the gaming session and second, different historical location data of the mobile device prior to the gaming session (Guinn, col. 8, lines 46-49, “The wagering game evaluates the displayed array of symbols on the stopped reels and provides immediate awards and bonus features in accordance with a pay table” and Hardy, [0012], “According to another aspect, it is realized that significant time, energy, and investment has been made and continues to be made in identifying and providing player incentives to player populations to increase player presence and gaming at various gambling locations (e.g., land-based casinos, racetracks, racino, riverboat gambling, other legal gambling establishments, point of sale locations, etc.)”).
Regarding claim 9, the combination of Guinn and Hardy discloses the system of Claim 1, wherein a first benefit is determined based on first game play data associated with the gaming session and first historical location data of the mobile device prior to the gaming session and a second, different benefit is determined based on second, different game play data associated with the gaming session and the first historical location data of the mobile device The wagering game evaluates the displayed array of symbols on the stopped reels and provides immediate awards and bonus features in accordance with a pay table” and Hardy, [0012], “According to another aspect, it is realized that significant time, energy, and investment has been made and continues to be made in identifying and providing player incentives to player populations to increase player presence and gaming at various gambling locations (e.g., land-based casinos, racetracks, racino, riverboat gambling, other legal gambling establishments, point of sale locations, etc.)”).
Regarding claim 10, the combination of Guinn and Hardy discloses the system of Claim 1, wherein the designated event occurs based on first game play data associated with the gaming session and first historical location data of the mobile device prior to the gaming session, and the designated event does not occur based on second, different game play data associated with the gaming session and the first historical location data of the mobile device (Guinn, col. 8, lines 46-49, “The wagering game evaluates the displayed array of symbols on the stopped reels and provides immediate awards and bonus features in accordance with a pay table”).
Regarding claims 11-20, please refer to claim rejections for claims 1-10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715